May 7, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
            LINDA JACKSON AND TERRY JACKSON, Appellant

NO. 14-14-00231-CV                          V.

                        CITY OF BAYTOWN, Appellee
                     ________________________________

     This cause, an appeal from the judgment in favor of appellee, the City of
Baytown, signed February 18, 2014, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellants, Linda Jackson and Terry Jackson, jointly and severally,
to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.